On the Court’s own motion, appeal, insofar as it was taken from the Appellate Division order entered February 26, 1990, dismissed upon the ground that no substantial constitutional question is directly involved, and appeal, insofar as it was taken from the Appellate Division order entered August 23, 1990, dismissed upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal denied. Cross motion for imposition of sanctions denied.